Citation Nr: 0830052	
Decision Date: 09/04/08    Archive Date: 09/10/08

DOCKET NO.  05-27 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased rating for status post cervical 
vertebrae fracture with radicular right shoulder pain, 
cervical neuropathy, spondylosis, and degenerative disc 
disease, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel
INTRODUCTION

The veteran had active military service from May 1977 to May 
1981.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a September 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, that granted in part the veteran's 
claim for an increased rating for status post cervical 
vertebrae fracture with radicular right shoulder pain, 
cervical neuropathy, spondylosis, and degenerative disc 
disease, increasing the rating to 30 percent effective 
September 19, 2003, the date of receipt of the veteran's 
claim.  The veteran, seeking a rating in excess of 30 
percent, perfected an appeal to the Board, which remanded the 
matter to the RO for further evidentiary development and 
adjudication in November 2007.  After completing the required 
evidentiary development, the RO re-adjudicated the claim and 
denied the veteran's claim for a rating in excess of 30 
percent via the issuance of a supplemental statement of the 
case (SSOC) in February 2008.  

The veteran testified before the undersigned Veterans Law 
Judge at a hearing at the Los Angeles RO in June 2007.  A 
transcript of that hearing has been associated with the 
veteran's claims file.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's status post cervical vertebrae fracture 
with radicular right shoulder pain, cervical neuropathy, 
spondylosis, and degenerative disc disease is evidenced by 
moderate limitation of motion, forward flexion of the 
cervical spine greater than 15 degrees but not greater than 
30 degrees, and characteristic pain, fatigue, and lack of 
endurance on repetitive motion.


CONCLUSION OF LAW

The criteria for an increased rating in excess of 30 percent 
for status post cervical vertebrae fracture with radicular 
right shoulder pain, cervical neuropathy, spondylosis, and 
degenerative disc disease have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 
5290, 5293 (2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5235-
5243 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c). 

For an increased-compensation claim, Section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. (2008).  Further, if the diagnostic code 
under which the claimant is rated contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.  Additionally, the claimant must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  As with proper notice for an initial disability rating 
and consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores, supra.

Here, the Board finds that all notification and development 
action needed to render a decision on the claim on appeal has 
been accomplished.  

In this respect, through March 2006 and December 2007 notice 
letters, the RO notified the veteran of the legal criteria 
governing his claim and the evidence needed to support his 
claim.  Thereafter, the veteran was afforded the opportunity 
to respond.  Hence, the Board finds that the veteran has 
received notice of the information and evidence needed to 
substantiate his claim and has been afforded ample 
opportunity to submit such information and evidence.  

The Board also finds that the December 2007 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In the letter, the RO notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  It also requested that the veteran 
identify any medical providers from whom he wanted the RO to 
obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See 
also Notice and Assistance Requirements and Technical 
Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be 
codified at 38 C.F.R. § 3.159) (removing the prior 
requirement that VA specifically ask the claimant to provide 
any pertinent evidence in his possession).  These 
requirements were met by the aforementioned letter.

Here, however, the Board notes that the duty to provide 
notice relating to the veteran's claim was not fully 
satisfied prior to the initial unfavorable decision by the 
RO.  Under such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by re-adjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
re-adjudication of the claim); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by re-adjudication 
of the claim, such as a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of the December 
2007 notice letter that, together with the notice provided to 
the veteran in the September 2004 rating decision and the 
August 2005 statement of the case (SOC), fully addressed all 
notice elements.  Specifically, the December 2007 notice 
letter notified the veteran of his and VA's respective duties 
for obtaining evidence.  The letter also gave examples of the 
types of medical and lay evidence that the veteran could 
submit or ask VA to obtain in support of his claim.  The 
December 2007 letter further informed the veteran of what 
evidence was required to substantiate the claim, including 
the impact of his conditions on employment.  The letter 
further notified the veteran that if an increase in his 
service-connected disability was found, a rating from 0 
percent to as much as 100 percent could be assigned based on 
the nature of the disability involved.  The September 2004 
rating decision and the August 2005 SOC further provided the 
veteran with notice of the requirements for a higher rating 
under both the prior and current diagnostic codes relevant to 
his claim.

Although not all notices were sent before the initial 
decision in this matter, the Board thus finds that the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim and 
given ample time to respond.  The RO has also re-adjudicated 
the claim after the notice was provided by way of a February 
2008 SSOC.  The Board further notes that although the Court 
has held in Mayfield, supra, that post-decisional documents 
are inappropriate vehicles with which to provide notice, the 
RO in this case provided VCAA-compliant notice that was 
followed by a re-adjudication of the veteran's increased-
rating claim.  The Board concludes that during the 
administrative appeal process the veteran was provided the 
information necessary such that further action to provide 
additional notice would be merely duplicative of what has 
already transpired.  

The Board thus finds that "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  In this regard, the more 
detailed notice requirements set forth in 38 U.S.C.A. §§ 
7105(d) and 5103A have been met.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Specifically, the 
veteran was given the opportunity to respond following the 
December 2007 notice letter.  In addition, following the RO's 
issuance of the December 2007 notice letter, his claim was 
re-adjudicated in February 2008.  Nothing about the evidence 
or any response to the RO's notification suggests that the 
case must be re-adjudicated ab initio to satisfy the 
requirements of the notice requirements of the VCAA.  
The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the veteran's 
claim.  The veteran was given VA examinations in May 2004 and 
January 2008.  Although it acknowledges that the January 2008 
examination did not strictly comply with the detailed 
instructions given to the examiner in the Board's November 
2007 remand, the Board finds that the examination exhibits 
substantial compliance with the remand and contains 
sufficient findings and evidence for the Board to rely on in 
rendering a decision on the veteran's claim.  The Board notes 
further that the Court has determined that substantial 
compliance with remand instructions, not strict compliance, 
is the proper standard for determining the sufficiency of a 
VA examination.  Dyment v. West, 13 Vet. App. 141, 147 
(1999); see also D'Aries v. Peake, 22 Vet. App. 97 (2008).  
The Board thus concludes that there is no error in the 
January 2008 VA examination to necessitate further remand.

In addition, the veteran's service treatment records have 
been associated with the claims file, as have relevant post-
service treatment records from the VA Greater Los Angeles 
Healthcare System in Los Angeles, California.  The veteran 
and his representative have further provided written argument 
in support of his claim, and the veteran has testified before 
the undersigned Veterans Law Judge.  Otherwise, neither the 
veteran nor his representative has identified, and the record 
does not indicate, existing records that need to be obtained 
pertinent to the claim on appeal.  

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II. Analysis

The Board is not required to discuss all of the evidence of 
record.  Rather, it must provide only the reasons for its 
rejection of any material evidence favorable to the veteran.  
Timberlake v. Gober, 14 Vet. App. 122, 128 (2000) (citing 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the regulatory requirement that VA "review ... the entire 
evidence of record" is not a requirement that the 
adjudicator "analyze and discuss" all such evidence)).

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994). Further, evaluation of the 
medical evidence since the filing of the claim for increased 
ratings and consideration of the appropriateness of a 
"staged rating" (assignment of different ratings for 
distinct periods of time, based on the facts found) is 
required.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating musculoskeletal disabilities, VA must, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which the veteran experiences 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination (to include 
during flare-ups or with repeated use), and those factors are 
not contemplated in the relevant rating criteria.  See 
38 C.F.R. §§ 4.40, 4.45 (2007); DeLuca v. Brown, 8 Vet. App. 
202, 204-07 (1995).  The provisions of 38 C.F.R. § 4.40 and 
38 C.F.R. § 4.45 are to be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  Johnson 
v. Brown, 9 Vet. App. 7 (1996).  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In VA 
Fast Letter 06-25 (November 29, 2006), VA's Compensation & 
Pension Service noted that to properly evaluate any 
functional loss due to pain, examiners, at the very least, 
should undertake repetitive testing (to include at least 
three repetitions) of the joint's or spine's range of motion, 
if feasible.  It was determined that such testing should 
yield sufficient information on any functional loss due to an 
orthopedic disability.  

In its September 2004 rating decision, the RO awarded the 
veteran an increased rating of 30 percent for status post 
cervical vertebrae fracture with radicular right shoulder 
pain, cervical neuropathy, spondylosis, and degenerative disc 
disease, effective September 19, 2003, the date the RO 
received the veteran's claim.  The RO evaluated the 
disability in accordance with the criteria set forth in the 
rating schedule in effect both at the time of the veteran's 
claim and at the time the rating decision was issued.  In 
doing so, the RO gave specific consideration to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5290 (2003), for limitation of 
motion of the cervical spine, and to 38 C.F.R. § 4.71a, 
Diagnostic Code 5242 (2007), for degenerative arthritis of 
the spine.  The RO additionally reasoned that although the 
veteran's disability did not meet the criteria for a 30 
percent rating under either the old or the new diagnostic 
codes, an additional 10 percent rating was warranted under 
the provisions of DeLuca v. Brown, 8 Vet. App. 202 (1995).  
In the September 2004 rating decision, the RO stated that it 
was not assigning a separate rating for the veteran's claimed 
right shoulder disability, stating that it considered the 
veteran's right shoulder radicular pain as part of the 
residuals of the fractured cervical vertebrae the veteran 
suffered in service.  The RO further denied reopening the 
veteran's previously denied claim for service connection for 
a separate left shoulder disability, finding that no new and 
material evidence had been introduced to warrant reopening 
the claim.  

In its August 2005 SOC, the RO additionally considered the 
veteran's claim under Diagnostic Code 5293 (2003) for 
intervertebral disc syndrome, which was in effect during the 
pendency of the veteran's appeal prior to the current 
relevant diagnostic codes.  Pursuant to the RO's evaluation, 
the Board will consider the veteran's cervical spine 
disability under Diagnostic Code 5290, which was in effect at 
the time of the veteran's initial grant of service 
connection, and Diagnostic Code 5293, which went into effect 
during the pendency of the veteran's appeal.  These criteria 
are identified below.  The Board will also consider criteria 
currently in effect for disabilities of the spine.

The Board notes that, in addition to seeking an increased 
rating in excess of 30 percent for his service-connected 
status post cervical vertebrae fracture with radicular right 
shoulder pain, cervical neuropathy, spondylosis, and 
degenerative disc disease, the veteran has contended in his 
October 2004 notice of disagreement (NOD) that a separate 
rating is warranted for pain in the left and right sides of 
his neck that radiates into his shoulders.  He similarly 
contended in his August 2005 VA Form 9 (Appeal to Board of 
Veterans' Appeals) that "nerve damage" should have been 
rated separately from the cervical spine disability.  
However, the Board, as discussed below, is in agreement with 
the RO that the competent evidence shows that the radicular 
right shoulder pain and cervical neuropathy which the veteran 
experiences stems from the status post cervical vertebrae 
fracture and is properly considered by the 30 percent rating 
the Board upholds in this decision.  The Board notes further 
that in the September 2004 rating decision, the RO did not 
reopen the veteran's previously denied claim for service 
connection for a left shoulder rotator cuff tear, finding 
that no new and material evidence had been introduced to 
warrant reopening the claim.  The veteran did not perfect an 
appeal as to this issue and confirmed in his June 2007 
hearing before the undersigned Veterans Law Judge that he did 
not wish to pursue the left shoulder issue in the instant 
appeal.  The Board will therefore confine its analysis to the 
issue currently on appeal:  whether the veteran is entitled 
to an increased rating in excess of 30 percent for status 
post cervical vertebrae fracture with radicular right 
shoulder pain, cervical neuropathy, spondylosis, and 
degenerative disc disease, to include whether a separate 
rating for the radiating right shoulder pain or for 
neurological disability is warranted.

In that connection, the Board notes that, effective September 
23, 2002, VA revised the criteria for evaluating 
intervertebral disc syndrome under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293.  See 67 Fed. Reg. 54,345-49 (August 22, 
2002) (codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003)).  Thereafter, effective September 26, 2003, the 
rating schedule for evaluation of that portion of the 
musculoskeletal system that addresses disabilities of the 
spine was revised.  See 68 Fed. Reg. 51,454-58 (Aug. 27, 
2003) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235 
to 5243 (2007)).

VA must consider the veteran's claim under each set of 
criteria, with consideration of revised criteria no sooner 
than the effective date of the new provisions.  See Wanner v. 
Principi, 17 Vet. App. 4, 15-16 (2003), rev'd on other 
grounds, 370 F.3d 1124 (Fed. Cir. 2004); DeSousa v. Gober, 10 
Vet. App. 461, 467 (1997); Green v. Brown, 10 Vet. App. 111, 
116-119 (1997).  See also VAOPGCPREC 3-00 (April 10, 2000) 
and 7-03 (Nov. 19, 2003).  In its September 2004 rating 
decision and August 2005 SOC, the RO considered the veteran's 
claim in light of both the former and revised rating 
criteria, and provided notice of the same.

With respect to the rating criteria in effect prior to 
September 26, 2003, under Diagnostic Code 5290, a 20 percent 
rating is warranted for moderate limitation of motion of the 
cervical spine. A 30 percent rating is warranted for severe 
limitation of motion of the cervical spine. The Board notes 
that a 30 percent rating is the maximum rating available 
under Diagnostic Code 5290.  38 C.F.R. § 4.71a, Diagnostic 
Code 5290 (2003).  

As noted above, effective September 23, 2002, VA revised the 
criteria for evaluating intervertebral disc syndrome under 38 
C.F.R. § 4.71a, Diagnostic Code 5293.  Those changes were 
largely incorporated into the current version of the General 
Rating Formula for Diseases and Injuries of the Spine at 38 
C.F.R. § 4.71a, Diagnostic Code 5243.  Under these 
provisions, intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under § 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).

With incapacitating episodes having a total duration of at 
least two weeks but less than four weeks during the past 12 
months, a 20 percent rating is assignable.  With 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months, 
a 40 percent rating is assignable.  With incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months, a 60 percent rating is assignable.  Id.

Under Note (1):  For purposes of evaluations under Diagnostic 
Code 5293, an incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Under Note (2):  When 
evaluating on the basis of chronic manifestations, evaluate 
orthopedic disabilities using evaluation criteria for the 
most appropriate orthopedic diagnostic code or codes.  
Evaluate neurologic disabilities separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.  Id.

The second change, effective September 26, 2003, renumbered 
all of the spine diagnostic codes and provides for the 
evaluation of all spine disabilities under a new General 
Rating Formula for Diseases and Injuries of the Spine.  38 
C.F.R. § 4.71a (2007).  Furthermore, under the current 
version of the General Rating Formula for Diseases and 
Injuries of the Spine (Diagnostic Codes 5235-5243), the 
General Rating Formula provides that with or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease, a 20 percent rating is warranted for 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or the combined range of 
motion of the cervical spine is not greater than 170 degrees.  
Forward flexion of the cervical spine 15 degrees or less; or 
favorable ankylosis of the entire cervical spine warrants a 
30 percent rating.  Unfavorable ankylosis of the entire 
cervical spine warrants a 40 percent rating.  Unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent rating.  Unfavorable ankylosis of the entire spine 
warrants a 100 percent rating.  Id.

Additionally, under Note (1):  Evaluate any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, separately, under an 
appropriate diagnostic code.  Id.  

Note (2):  (See also Plate V.) [With respect to the lumbar 
spine] -- For VA compensation purposes, normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.  Id.  
Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  Id.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.  Id. 

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the  following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  Id.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.  Id.

As for neurological disabilities, evaluations are assigned 
based on whether the paralysis of a particular nerve is 
complete or incomplete.  Under Diagnostic Codes 8510-8512-
the diagnostic codes pertaining to the upper radicular group, 
the middle radicular group, and the lower radicular group-a 
20 percent evaluation is for assignment for mild incomplete 
paralysis; a 40 percent evaluation for moderate incomplete 
paralysis; and a 50 percent evaluation for severe incomplete 
paralysis.  For complete paralysis, a 70 percent evaluation 
is for assignment.  A note accompanying the Schedule of 
Ratings for Diseases of the Peripheral Nerves indicates that 
when the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  38 C.F.R. § 
4.124a, Diagnostic Codes 8510-8512 (2007).

Relevant medical evidence of record consists of VA medical 
examinations conducted in May 2004 and January 2008, as well 
as post-service VA treatment records.  Following a review of 
the treatment records, the examination reports, and the noted 
findings, the Board does not find that an increased rating in 
excess of 30 percent for the veteran's status post cervical 
vertebrae fracture with radicular right shoulder pain, 
cervical neuropathy, spondylosis, and degenerative disc 
disease is warranted under either the old or the new 
criteria.  

Report of the May 2004 VA examination reflects that the 
veteran complained of constant pain in his neck radiating to 
his bilateral shoulders following a 1979 in-service bicycling 
accident.  He reported that he had never been prescribed bed 
rest for the condition but took analgesic medication to treat 
the pain.  The veteran reported functional impairment, in the 
form of pain in his right shoulder on moving or lifting 
objects and pain in his neck caused by physical activities or 
turning his neck, but stated that he was able to function 
with medication.  The veteran also reported having pain in 
the left side of his neck, particularly when using or raising 
his left arm, that caused functional impairment in the form 
of painful motion.  He further noted sharp pain in his neck 
when turning his neck or moving it from side to side.  He 
stated that he was not working at the time of the examination 
and had thus lost no time from work as a result of the 
disability.  

Physical examination revealed a normal and steady gait and 
found normal posture and carriage with no abnormal kyphosis 
or lordosis.  The veteran was noted to require no assistive 
aid.  The veteran's paracervical muscles were found to be 
tender with spasm and radiating pain on movement, more to the 
right shoulder than to the left.  The veteran's range of 
motion of the cervical spine was found to be flexion to 30 
degrees without pain, extension to 20 degrees without pain, 
right and left lateral flexion to 30 degrees without pain, 
and right and left rotation to 40 degrees without pain.  The 
range of motion of the cervical spine was not found to be 
affected by fatigue, weakness, lack of endurance, or 
incoordination.  Range of motion of the veteran's right 
shoulder was found to be flexion to 140 degrees without pain, 
abduction to 120 degrees without pain, external rotation to 
60 degrees without pain, and internal rotation to 60 degrees 
without pain.  Range of motion of the veteran's left shoulder 
was found to be flexion to 100 degrees without pain, 
abduction to 90 degrees without pain, external rotation to 50 
degrees without pain, and internal rotation to 50 degrees 
without pain.  The range of motion was not found to be 
affected by fatigue, weakness, lack of endurance, or 
incoordination bilaterally.  

The veteran's upper extremity motor strength and sensory 
function were found to be normal, as were peripheral nerves 
on examination.  Radiological examination revealed 
spondylosis with mild degenerative disc disease of the 
cervical spine at C5-C6 and early osteoarthritic changes at 
the right acromioclavicular joint.  An ununited previous 
fracture of the left clavicle was also noted, as was 
periarticular osteopenia of the left shoulder.  The examiner 
diagnosed status post cervical vertebrae fracture with 
residual cervical neuropathy with radiating pain to the 
bilateral shoulders, more on the right, and residual painful 
range of motion of the cervical spine and right shoulder due 
to acromioclavicular joint early osteoarthritis.  The 
examiner also diagnosed cervical spondylosis with 
degenerative disc disease at C5-C6, left shoulder rotator 
cuff tear, and status post surgical repair with residual pain 
and limited range of motion and ununited fracture of distal 
end of left clavicle.  

Report of the January 2008 VA examination indicates that the 
examiner reviewed the veteran's claims file and the veteran's 
reported medical history.  The examiner noted the veteran's 
complaint of constant pain in the cervical spine with 
stiffness, fatigability, and lack of endurance.  The veteran 
denied any swelling, weakness, heat, redness, instability, 
locking, incoordination, numbness, or tingling.  Flare-ups 
were noted to occur daily and last approximately 3 hours at a 
time.  The pain was noted to be relieved by rest, although 
the veteran stated that he had no pain medication at the time 
of examination.  He also reported that the pain was 
exacerbated by sitting or standing for more than 2 hours and 
by sudden neck movements.  The veteran stated that the pain 
did not cause any limitation of his ability to perform daily 
functional activities for self care and reported that he had 
not had any incapacitating episodes in the 12 months 
preceding the examination.  No other trauma such as 
dislocation or recurrent subluxation was reported, and the 
veteran was noted to use no mechanical aid.  

On physical examination, the veteran was noted to have pain 
on motion and with repetitive use with radiation of the pain 
to the mid back and bilateral shoulders.  No antalgic gait 
was noted.  The veteran's range of motion of the cervical 
spine was found to be flexion to 30 degrees without pain, 
extension to 30 degrees without pain, right and left lateral 
flexion to 40 degrees without pain, left rotation to 40 
degrees without pain, and right rotation to 70 degrees 
without pain.  Repeated motion was noted to cause limitation 
and pain.  Range of motion of the right shoulder was noted to 
be flexion to 170 degrees without pain, extension to 50 
degrees without pain, abduction to 170 degrees without pain, 
adduction to 50 degrees without pain, and internal and 
external rotation to 90 degrees without pain.  Repeated 
motion was noted to cause limitation and pain.  The examiner 
noted no edema, ecchymosis, or erythema but found mild 
tenderness on palpation of the bilateral paracervical 
muscles.  No edema, ecchymosis, erythema, or asymmetry was 
noted in the veteran's shoulders bilaterally, and the 
shoulders were found to be non-tender to palpation without 
acromioclavicular joint tenderness bilaterally.  The 
veteran's deltoid contours were present bilaterally, and the 
shoulders were found to be neurovascularly intact distally 
with a negative apprehension sign and no drop arm noted 
bilaterally.  Objective pain on motion was found in the 
veteran's cervical spine and right shoulder.

The veteran's cranial nerves II to XII were found to be 
grossly normal and intact without gross focal deficits, and 
sensations and motor strength were found to be grossly intact 
bilaterally in the upper extremities.  The examiner also 
reviewed radiological and magnetic resonance imagery studies 
that had been conducted prior to the examination, finding 
that the veteran had mild disc space narrowing at C5-6 and 
mild degenerative disc disease and retrolisthesis of C5 on 
C6, consistent with mild instability.  Examination of earlier 
radiological studies also revealed narrowing of the 
acromiohumeral distance of the left shoulder consistent with 
rotator cuff tear and mild degenerative change in the 
shoulder.  The examiner's diagnosis was chronic cervical 
strain degenerative joint disease, and retrolisthesis at C5-6 
status post trauma complicated by cervical and right shoulder 
fractures.  The examiner further diagnosed chronic 
intermittent left shoulder strain, left rotator cuff 
syndrome, and degenerative joint disease in the left 
shoulder.  He opined that he could not express without 
resorting to speculation any additional limitation of the 
veteran's cervical spine due to repetitive use.

Records of the veteran's ongoing treatment at the VA Greater 
Los Angeles Healthcare System (GLAHS) reflect that the 
veteran has been seen primarily for diagnosis and treatment 
of a brain tumor causing recurrent seizure activity.  The 
veteran has also been treated for a left shoulder disability, 
diagnosed as an old rotator cuff tear for which the veteran 
underwent repair surgery in February 2004.  The veteran's 
treatment records reflect complaints of pain primarily in the 
left shoulder relating to the rotator cuff tear and surgery.  
Treatment notes from an October 2004 follow-up visit document 
that the veteran was having pain in the shoulder and left 
neck radiating to his arm and fingers.  The treatment notes 
also document the veteran's history of cervical radiculopathy 
with degenerative joint disease but focus on the veteran's 
complaints of and treatment for a left shoulder disability.  

Records from the GLAHS reflect that the veteran was treated 
in March and April 2005 for pain in his cervical spine as 
well as his left shoulder; records from a March 2005 visit 
note the veteran's "long history of neck pain" that was 
worsened by neck movement and contain a diagnosis of neck 
pain with cervical disc disease.  At another March 2005 
visit, magnetic resonance imagery (MRI) studies identified 
mild degenerative disc disease at C5-6 with retrolisthesis at 
C5 on C6.  At that visit, the veteran's range of motion of 
the cervical spine was found to be full in all directions, 
with 5/5 strength in the upper extremities bilaterally and 
sensation grossly intact.  Bilateral upper extremity 
radiculopathy was noted, and the treating physician opined 
that it was "likely secondary" to the veteran's C5-6 
neuroforaminal stenosis.  Physical therapy was prescribed.  
The veteran also received treatment in October 2006 relating 
to his neck pain; notes from that visit indicated that he had 
begun taking over-the-counter medication that had vastly 
lessened pain in all his joints, including his left shoulder.  
Later GLAHS treatment records document the veteran's history 
of neck pain and left shoulder surgery but do not indicate 
further findings or treatment for his cervical spine 
disability.  No indication is present in the GLAHS treatment 
records that the veteran has been prescribed bed rest to 
treat his cervical spine disability.

The veteran also submitted an April 2005 letter from a GLAHS 
nurse practitioner concerning his March 2005 MRI study.  In 
the letter, the treatment provider noted that the veteran's 
neck pain was likely secondary to C5-6 neuroforaminal 
stenosis stemming from the veteran's original in-service 
injury.  The nurse practitioner further opined that the C6 
nerve roots were likely affected by the old injury.

The Board notes that the medical evidence demonstrates that 
veteran has consistently complained of pain and limitation of 
motion of his neck (cervical spine) that radiates to his 
shoulders.  In the above-noted reports from both the May 2004 
and January 2008 VA examinations, the veteran reported neck 
pain on a daily basis.  However, following its review of the 
medical evidence of record, the Board simply does not find 
that since the filing of the instant claim, the symptoms of 
the veteran's status post cervical vertebrae fracture with 
radicular right shoulder pain, cervical neuropathy, 
spondylosis, and degenerative disc disease warrant a rating 
in excess of 30 percent rating under former Diagnostic Code 
5290 (2003).  The Board notes the essential RO finding that 
the veteran's limitation of motion of the cervical spine, 
considered alone, is moderate, which would warrant a 20 
percent evaluation under Diagnostic Code 5290.  The Board 
also notes that the RO assigned an additional 10 percent for 
additional functional loss under the guidance described in 
DeLuca v. Brown, 8 Vet. App. 202-07 (1995).  In this 
connection, the Board finds that the veteran's status post 
cervical vertebrae fracture with radicular right shoulder 
pain, cervical neuropathy, spondylosis, and degenerative disc 
disease, shows symptomatology that more nearly approximates 
the disability picture contemplated by the 30 percent rating 
assigned by the RO in its September 2004 rating decision.  
However, an evaluation in excess of 30 percent is not 
warranted.  The Board further notes that a 30 percent rating 
is the maximum possible evaluation under Diagnostic Code 
5290. 

In this case, the Board finds that any restriction in the 
veteran's range of motion of his cervical spine or his right 
shoulder has not been identified as severe.  In particular, 
report of the May 2004 VA examination reflects that the 
veteran had normal posture and no kyphosis or lordosis.  
Although his paracervical muscles were found to be tender 
with spasm and radiating pain on movement, the veteran's 
range of motion of the cervical spine was not found to be 
affected by fatigue, weakness, lack of endurance, or 
incoordination.  During his most recent VA examination in 
January 2008, the veteran reported daily flare-ups and pain 
with stiffness, fatigability, and lack of endurance but 
stated that the pain did not cause limitation of his ability 
to perform daily functional activities.  At that time, the 
veteran's flexion and extension of the cervical spine were 
both noted to be to 30 degrees without pain, although 
repeated motion was noted to cause limitation and pain in the 
veteran's range of motion.  The Board notes here that the 
terms "moderate" and "severe" in the context of Diagnostic 
Code 5290 are not defined by regulation.  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history.  38 
C.F.R. §§ 4.1, 4.2.  The Board thus concludes that the 
veteran's status post cervical vertebrae fracture with 
radicular right shoulder pain, cervical neuropathy, 
spondylosis, and degenerative disc disease is "moderate" 
under Diagnostic Code 5290, thus warranting no more than a 20 
percent evaluation under the Diagnostic Code and no more than 
a 30 percent evaluation with additional consideration of the 
DeLuca criteria concerning functional limitation.  The Board 
notes to that end that at the veteran's most recent VA 
examination, he reported not being limited in his daily 
activities by the pain in his cervical spine.  Further, his 
range of motion of the cervical spine on both VA examinations 
has revealed flexion to at least 30 degrees, extension to at 
least 20 degrees, and lateral flexion and rotation to at 
least 30 degrees bilaterally.  Similarly, the veteran's range 
of motion in the right shoulder was shown to be nearly full, 
even when pain is considered, at the most recent January 2008 
VA examination.

The Board is cognizant that the evaluation of the veteran's 
cervical spine with radicular right shoulder pain results in 
painful motion.  As noted above, in VA Fast Letter 06-25, VA 
has determined that repetitive testing of a joint should 
yield sufficient information on any functional loss due to an 
orthopedic disability.  Factors involved in evaluating and 
rating disabilities of the joints include:  weakness; 
fatigability; lack of coordination; restricted or excess 
movement of the joint; or, pain on movement.  38 C.F.R. § 
4.45 (2007).  In this case, the Board has taken into 
consideration the veteran's complaints of limitation and pain 
and finds, in light of the January 2008 VA examiner's finding 
that repetitive motion caused the veteran limitation and pain 
in addition to his noted complaints of stiffness, 
fatigability, and lack of endurance in the veteran's cervical 
spine since the filing of the instant claim, that this pain 
and its effect on the veteran's range of motion was properly 
contemplated by the additional 10 percent rating assigned by 
the RO and discussed above.  As applied by the RO, this 
additional rating increased the veteran's evaluation to 30 
percent, but no more.  Here noting that the January 2008 VA 
examiner concluded that he could not express without 
resorting to speculation any additional limitation of the 
veteran's cervical spine due to repetitive use, the Board 
finds that the RO properly assigned a rating of 30 percent 
for status post cervical vertebrae fracture with radicular 
right shoulder pain, cervical neuropathy, spondylosis, and 
degenerative disc disease, based on both Diagnostic Code 5290 
(2003) and consideration of the additional functional loss 
under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See DeLuca, 8 Vet. 
App. at 204-06.  A rating in excess of the assigned 30 
percent is not warranted.

Additionally, the Board finds that the veteran's cervical 
spine disability is not manifested by forward flexion of the 
cervical spine 15 degrees or less, or favorable or 
unfavorable ankylosis of the entire cervical spine, to 
warrant either a 30 percent or 40 percent rating under the 
General Rating Formula for Diseases and Injuries of the Spine 
(Diagnostic Codes 5235-5243) (revised criteria).  Thus, as 
with the consideration under prior Diagnostic Code 5290 
discussed above, the maximum rating the veteran could obtain 
under the General Rating Formula for Diseases and Injuries of 
the Spine is 20 percent, for forward flexion of the cervical 
spine greater than 15 degrees but not greater than 30 
degrees.  Taking into account the veteran's functional loss 
due to pain, fatigue, or weakened movement on repetition of 
movement as considered by 38 C.F.R. §§ 4.40, 4.45, and 4.59, 
as discussed above, the veteran would warrant no more than a 
30 percent rating under the revised criteria.  38 C.F.R. § 
4.71a, Diagnostic Codes 5235-5242; DeLuca, 8 Vet. App. at 
204-06.  The Board here reiterates that the 30 percent rating 
and consideration of the DeLuca factors concerning functional 
loss due to pain and weakness takes into account the 
veteran's radicular right shoulder pain as part of his 
service-connected disability.

The Board has also considered the veteran's status post 
cervical vertebrae fracture with radicular right shoulder 
pain, cervical neuropathy, spondylosis, and degenerative disc 
disease under the former and revised rating criteria for 
intervertebral disc syndrome.  However, the evidence does not 
support a rating in excess of 30 percent.  In that 
connection, the Board notes that both the May 2004 and 
January 2008 VA examiners reported that the veteran had not 
experienced any periods of incapacitation resulting in 
prescribed bed rest by a physician over the past year.  The 
Board thus concludes that the veteran does not meet the 
criteria for a rating under either prior Diagnostic Code 5293 
(2003) or current Diagnostic Code 5243 (2007) for 
intervertebral disc syndrome.

As such, the Board finds that consideration of the veteran's 
service-connected status post cervical vertebrae fracture 
with radicular right shoulder pain, cervical neuropathy, 
spondylosis, and degenerative disc disease under the former 
and revised criteria for limitation of motion of the cervical 
spine and under the former and revised criteria for 
intervertebral disc syndrome does not support a rating higher 
than 30 percent.  38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 
4.71, 4.71a, Diagnostic Codes 5290, 5293 (2003); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243 (2007).  To this end, the 
Board notes that the veteran's right shoulder symptoms have 
been diagnosed as part of his underlying cervical spine 
disability and are thus more properly considered in the 30 
percent rating assigned by the RO for the veteran's status 
post cervical vertebrae fracture with radicular right 
shoulder pain, cervical neuropathy, spondylosis, and 
degenerative disc disease.  The Board agrees with the RO that 
the veteran's right shoulder symptoms are properly addressed 
by a consideration of functional loss due to pain under 
DeLuca, supra, and do not warrant a separate disability 
rating.

The Board also finds that there are no other potentially 
applicable diagnostic codes by which to consider the 
veteran's service-connected cervical spine disability.  In 
this case, although the veteran has been diagnosed with disc 
disease, and the RO has suggested in its September 2004 
adjudication of the issue that the degenerative disc changes 
and radiating shoulder pain are part of the service-connected 
disability, the Board concludes that the veteran's pain, 
whether due to disc disease or other degenerative or 
traumatic changes of the cervical spine, is compensated by 
the rating assigned for orthopedic manifestations as 
described in the analysis above.  Consequently, consideration 
of a separate rating for neurologic impairment due to 
intervertebral disc syndrome or consideration of rating under 
either Diagnostic Code 5293 (2003) or Diagnostic Code 5243 
(2007) is not necessary.

Nor are there neurological manifestations such that the 
veteran would be entitled to an evaluation in excess of the 
currently assigned 30 percent evaluation.  Although the 
veteran has complaints of radiating neck and shoulder pain 
and has been diagnosed with radicular neuropathy likely 
secondary to a foraminal stenosis, the evidence does not 
illustrate the radiating pain or neuropathy manifests with a 
severity to warrant a separate evaluation under Diagnostic 
Codes 8510-8512.  In particular, there is no evidence that 
the veteran's radiating neck and shoulder pain amounts to 
even mild incomplete paralysis as contemplated by Diagnostic 
Codes 8510-8512.  Rather, the VA examinations dated in May 
2004 and January 2008 document no reported numbness or 
tingling in the veteran's neck, shoulders, arms, or hands, 
and bilateral upper extremity motor strength and sensory 
function were found to be normal.  The Board thus concludes 
that the veteran has not demonstrated that he has mild 
incomplete paralysis of the cranial nerves.  Furthermore, the 
evidence for consideration has not demonstrated that the 
veteran's cervical spine disability has produced any 
incapacitating episodes during the past year.  In fact, the 
veteran has testified that he has not experienced any 
incapacitating episodes due to either his cervical spine 
disability or any radiating pain in his right shoulder, and 
the January 2008 VA examination as well as the veteran's own 
testimony reflect no restrictions in his activities of daily 
living.

The Board notes in addition that, although there is 
radiological evidence of degenerative changes (arthritis) of 
the cervical spine, the veteran is being rated for limitation 
of motion of the cervical spine associated with such 
degenerative changes.  Furthermore, the relevant diagnostic 
codes concerning degenerative and traumatic arthritis direct 
that, with limitation of motion, arthritis is to be rated 
under the General Rating Criteria for Formula for Diseases 
and Injuries of the Spine.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010 (2007).  As noted above, the veteran's 
current symptomatology does not warrant a rating in excess of 
30 percent under the General Rating Criteria for Formula for 
Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243 (2007).  The Board also notes that 
there is no evidence that the veteran's cervical disc disease 
has resulted in disability comparable to ankylosis.

III. Extra-schedular Evaluation

The above determinations are based upon application of the 
pertinent provisions of VA's rating schedule.  The Board 
finds that the record does not reflect that the veteran's 
status post cervical vertebrae fracture with radicular right 
shoulder pain, cervical neuropathy, spondylosis, and 
degenerative disc disease is so exceptional or unusual as to 
warrant the assignment of a higher rating on an extra-
schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2007).  There 
simply is no evidence of marked interference with employment 
(i.e., beyond that contemplated in the assigned evaluation); 
frequent periods of treatment, let alone hospitalization; or 
evidence that the veteran's status post cervical vertebrae 
fracture with radicular right shoulder pain, cervical 
neuropathy, spondylosis, and degenerative disc disease 
otherwise renders impractical the application of the regular 
schedular standards.  On the contrary, the January 2008 VA 
examiner specifically stated that the veteran's disabilities 
were not significantly interfering with his activities of 
daily life, and the May 2004 VA examiner noted that although 
the veteran complained of functional limitation due to pain, 
he also stated that he could still function with pain 
medication.  Further, the veteran is currently not working; 
his disability thus does not hamper his employment.  In his 
June 2007 hearing before the undersigned Veterans Law Judge, 
however, the veteran stated that he was taking vocational 
rehabilitation classes and that the disability caused him to 
need a wheeled bag to carry his books, rather than a 
traditional backpack.  The Board concludes from this 
testimony that the veteran has been able to make suitable 
accommodation for the disability without marked interference 
in his class routine.  Therefore, the criteria for invoking 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 157, 158-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that the 
veteran's service-connected status post cervical vertebrae 
fracture with radicular right shoulder pain, cervical 
neuropathy, spondylosis, and degenerative disc disease, 
currently rated as 30 percent disabling, does not warrant an 
increased rating.  38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 
4.71, 4.71a, Diagnostic Codes 5290, 5293 (2003); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243 (2007).  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Entitlement to an increased rating for status post cervical 
vertebrae fracture with radicular right shoulder pain, 
cervical neuropathy, spondylosis, and degenerative disc 
disease is denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


